DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Applicant's remark on page 15 noted "claim 4 is canceled without prejudice". Attorney ERIC STRIANESE confirmed the statement is an error on 12/27/2021. Claim 4 is maintained Original.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10909921 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 20:
The closest prior art is Jin et al. (U.S. Patent Publication 20140353629 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate", in the context of the rest of the claimed limitations.
	Claims 2 – 18 depend on claim 1 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693